Citation Nr: 0425186	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  02-17 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for neurologic and paresthesia residuals of surgery on the 
lumbar spine performed at a Department of Veterans Affairs 
medical facility in September 1995.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from September 1965 to 
October 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue on appeal has been rephrased to reflect more 
accurately the appellant's contentions and the medical 
procedures at issue in this case.

To the extent that the appellant, in his September 2002 
substantive appeal, seeks "corrective surgery on [his] lower 
spine," the Board notes that medical determinations, such as 
determinations of the need for and appropriateness of 
specific types of medical care and treatment for an 
individual, are not adjudicative matters and are beyond the 
Board's jurisdiction.  38 C.F.R. § 20.101(b) (2003).


REMAND

This case is not yet ready for appellate review.  The RO 
should ensure that notification and development required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A have been satisfied.  
Although the RO attempted to comply with these requirements 
in an August 16, 2001 letter to the appellant, that letter 
requested information related to a claim for service 
connection rather than addressing the issue on appeal, which 
pertains to disability resulting from treatment at a VA 
facility.  In short, that letter did not address specifically 
the claim that is currently before the Board.

The only VA record of the appellant's September 1995 VA 
hospitalization in Tucson, Arizona, is a copy of the 
discharge summary provided by the appellant in September 
2002.  An August 1996 response from the VA medical facility 
in Tucson indicates that the volume containing the relevant 
records was missing.  An October 2001 response from that 
facility indicates that the appellant's medical records had 
been transferred to Shreveport, Louisiana.  A request from 
the RO to that facility produced records of a January-
February 1996 VA hospitalization instead of the September 
1995 records that were actually being sought.  These records 
are at the core of the appellant's case.  VA records are 
considered part of the record on appeal because they are 
within VA's constructive possession, and these records must 
be considered in deciding the appellant's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  Another 
attempt should be made to obtain records of VA treatment of 
the appellant.

On October 2001 letter from the Social Security 
Administration (SSA) to the appellant suggests that the 
appellant in receipt of disability benefits from the SSA.  
The records considered by that agency and a copy of any 
decision should be obtained.  See 38 U.S.C.A. § 5103A(c)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2003); see also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Martin v. 
Brown, 4 Vet. App. 136 (1993) (not only must the final Social 
Security Administration decision be obtained, but all records 
upon which that decision was based must be obtained as well).

Finally, a VA medical opinion provided by the examiner at a 
May 2003 VA spine examination, although thorough, indicates 
that the review of the appellant's case was complicated by 
the absence of complete VA medical records pertaining to the 
appellant's September 1995 VA hospitalization.  If 
additional, pertinent VA medical records are obtained, a 
supplemental medical opinion should also be obtained.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied regarding the issue of 
entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for neurologic 
and paresthesia residuals of surgery on 
the lumbar spine performed at a 
Department of Veterans Affairs medical 
facility in September 1995.  This 
includes notifying the appellant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should obtain VA records of 
treatment of the appellant for his lumbar 
spine disability at the VA facility in 
Tucson, Arizona, from November 1994 to 
January 1996, particularly all records 
pertaining to the appellant's 
hospitalization and surgery in September 
1995.  All records maintained are to be 
requested, to include those maintained in 
paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  The RO should attempt 
to obtain these records from any relevant 
source, including the VA facilities in 
Tucson, Arizona, and Shreveport, 
Louisiana, and from the appellant 
himself.  The RO should associate all 
records and responses with the claims 
file.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  If additional records pertaining to 
the appellant's September 1995 VA 
hospitalization are obtained, the 
appellant should be afforded a VA spine 
examination to determine whether the 
veteran has additional disability as a 
result of the lumbar spine surgery, which 
was proximately caused by VA's 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault, or by an event not 
reasonably foreseeable.  (If the examiner 
who conducted the May 2003 VA spine 
examination is available, a clarifying 
opinion/supplemental report by that 
examiner may be obtained in lieu of a new 
VA spine examination.  In that case, the 
examiner should state in any report 
whether a new examination is needed.)  
The claims folder, including the report 
of a May 2003 VA spine examination and 
the discharge summary of a VA 
hospitalization in September 1995, should 
be made available to the examiner for 
review before the examination.  The 
examiner should note in the examination 
report whether the claims folder has been 
reviewed.

The examiner should note that the 
applicable law provides that a veteran 
may receive compensation for additional 
disability as a result of VA treatment, 
which was proximately caused by VA's 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault, or by an event not 
reasonably foreseeable.

Although, as a layperson, the appellant 
is not competent to provide a medical 
opinion, the appellant has specifically 
alleged in his September 2002 substantive 
appeal that two events that were not 
reasonably foreseeable occurred during 
the September 1995 surgery.  First, an 
anterior incision made it impossible to 
complete the surgical procedure, and, 
second, a nerve bundle was severed during 
the incision.

The examiner should provide an opinion as 
to whether the appellant has additional 
disability due to the lumbar spine 
surgery in September 1995 that was the 
result of carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar fault on the part of VA in 
furnishing care, or an event not 
reasonably foreseeable.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "due to," "more likely 
than not due to" (likelihood greater 
than 50%), "at least as likely as not 
due to" (50%), "less likely than not 
due to" (less than 50% likelihood), or 
"not due to" carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar fault on the part of VA in 
furnishing care, or to an event not 
reasonably foreseeable.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  The RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should set forth all 
pertinent laws and regulations and should 
include a discussion of the application 
of those laws and regulations to the 
evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




